Fish, R J-
Affidavits submitted on the hearing should be incorporated in the bill of exceptions to review a refusal of an interlocutory injunction, or be a,ttac'le<3- - as exhibits thereto, duly and properly identified, or be embodied in an approved brief of evidence and brought up as a part of the record. Where neither of these methods is adopted, but copies of'the affidavits are sent up as part of the record, for the reason that the trial judge, subsequently to the certification and filing of the bill of exceptions, identified tbe originals as having been .submitted on the hearing, such affidavits have not been brought to this court in the manner prescribed by law, and therefore they can not be considered. As the question made by the assignment of error necessarily involves a consideration of the evidence, no adjudication thereon can be had, and the writ of error must be dismissed.

Writ of error dismissed.


All the Justices concur.